EXHIBIT 10.2

 

FIRST AMENDMENT AGREEMENT

 

THIS FIRST AMENDMENT AGREEMENT (this “First Amendment”) is entered into as of
April 9, 2004 by and between Factory Card Outlet of America Ltd., an Illinois
corporation (“Borrower”), the lenders signatory hereto (“Lenders”) and Wells
Fargo Retail Finance II, LLC (formerly known as Wells Fargo Retail Finance,
LLC), as agent for the Lenders (in such capacity, “Agent”).

 

Introduction

 

Borrower, Agent and Lenders are parties to the Loan and Security Agreement dated
as of April 9, 2002 (as amended hereby and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lender has agreed to make certain revolving credit advances
and to provide certain other financial accommodations to Borrower.

 

Borrower and Agent are also parties to the Fee Letter dated as of April 9, 2002
(the “Fee Letter”) pursuant to which Borrower has agreed to pay Lender certain
fees in connection with the transactions contemplated by the Loan Agreement.

 

Borrower has requested certain amendments to the Loan Agreement and the Fee
Letter. Agent and Lenders are willing to so amend the Loan Agreement and the Fee
Letter on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows.

 

1. Amendments to the Loan Agreement.

 

(a) Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(i) The definition of “Applicable Prepayment Premium” is hereby amended and
restated in its entirety as follows:

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and including the date of the
execution and delivery of this Agreement up to and including April 2, 2004, 1.5%
times the sum of (i) the Maximum Revolver Amount, plus (ii) 102% of the
aggregate amount of all undrawn Letters of Credit on the date immediately prior
to the date of determination, (b) during the period of time from April 3, 2004
up to and including April 4, 2005, 1.0% times the sum of (i) the Maximum
Revolver Amount, plus (ii) 102% of the aggregate amount of all undrawn Letters
of Credit on the date immediately prior to the date of determination, and (c)
after April 4, 2005, $0.



--------------------------------------------------------------------------------

(ii) The definition of “Base Rate Margin” is hereby amended and restated in its
entirety as follows:

 

“Base Rate Margin” means 0.0%.

 

(iii) The definition of “Eligible In-Transit Inventory” is hereby amended by
inserting the words “provided, however, that if such Qualified Letter of Credit
is a documentary Letter of Credit, the aggregate amount of such Inventory does
not exceed $10,000,000 (ten million dollars),” to the end of clause (a) of such
definition.

 

(iv) The definition of “LIBO Rate Margin” is hereby amended and restated in its
entirety as follows:

 

“LIBO Rate Margin” means 2.25%.

 

(v) The definition of “Loan Documents” is hereby amended by inserting the words
“the First Amendment,” after the words “means this Agreement,” in such
definition.

 

(vi) The definition of “Maximum Revolver Amount” is hereby amended and restated
in its entirety as follows:

 

“Maximum Revolver Amount” means $30,000,000.

 

(vii) The following new definitions are hereby inserted in the appropriate
alphabetical order as follows:

 

“Seasonal Line” means, as of any date of determination, Advances made under
clause (1) of Section 2.1(a)(B) in excess of Advances that would be permitted
under clause (2) of Section 2.1(a)(B) on such date.

 

“First Amendment” means the First Amendment to Loan and Security Agreement dated
as of April 9, 2004 by and between Borrower and the Lender.

 

“Total Average Daily Balance” means, for any month, the sum of (a) the average
Daily Balance of Advances that were outstanding during such month, plus (b) the
average Daily Balance of the Letter of Credit Usage during such month.

 

(b) Section 2.1(a)(B) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

  “(B)   (1) during the Seasonal Period, the lesser of (i) 70% of the Cost value
of Eligible Inventory plus 50% of the Cost value of Eligible In-Transit
Inventory or (ii) 90% of the then-extant Net Retail Liquidation Value of
Eligible Inventory plus 90% of the then-extant Net Retail Liquidation Value of
Eligible In-Transit Inventory, or (2) at all other times during the term of this

 

2



--------------------------------------------------------------------------------

Agreement, the lesser of (i) 65% of the Cost value of Eligible Inventory plus
50% of the Cost value of Eligible In-Transit Inventory or (ii) 85% of the
then-extant Net Retail Liquidation Value of Eligible Inventory plus 85% of the
then-extant Net Retail Liquidation Value of Eligible In-Transit Inventory.”

 

(c) Section 2.6(a) of the Loan Agreement is hereby amended by deleting the
second paragraph of such Section 2.6(a) in its entirety.

 

(d) Section 2.11(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“(a) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in an amount equal to:

 

(i) if the Total Average Daily Balance for the immediately preceding month is
less than or equal to $20,000,000, the sum of (A) 0.10% per annum times
$10,000,000 plus (B) 0.25% per annum times the result of (x) $20,000,000 less
(y) such Total Average Daily Balance, and

 

(ii) if the Total Average Daily Balance for the immediately preceding month is
greater than $20,000,000, 0.10% per annum times the result of (x) the Maximum
Revolver Amount less (y) such Total Average Daily Balance.”

 

(e) Section 3.4 of the Loan Agreement is hereby amended by deleting the words
“April 9, 2005 (the “Maturity Date”)” and inserting in lieu thereof the words
“April 9, 2007 (the “Maturity Date”)”.

 

(f) Section 7.21(a) of the Loan Agreement is hereby amended by adding the
following new sentence to the end of such Section 7.21(a):

 

“The foregoing Minimum EBITDA covenant shall not be tested for a given month if
Excess Availability is greater than or equal to $10,000,000 at all times during
such month.”

 

(g) Schedule C-1 to the Loan Agreement is hereby amended by deleting such
Schedule C-1 in its entirety and substituting therefor the Schedule C-1 attached
to this First Amendment.

 

2. Amendment to Fee Letter. The Fee Letter is hereby amended by deleting
numbered paragraph 4 thereof and inserting in lieu thereof the following new
numbered paragraph 4:

 

“4. Seasonal Advance Rate Increase Fee. In any calendar year during the term of
the Loan Agreement, if at any time during the Seasonal Period for such year
Advances are made on the Seasonal Line, the Borrower shall pay the

 

3



--------------------------------------------------------------------------------

Agent a seasonal advance rate increase fee of $10,000, which fee shall be fully
earned and payable on the date the first such Advance is made.”

 

3. Acknowledgment of Payment. Agent acknowledges that Borrower has paid, and
Agent has received, all amounts owing by Borrower to Agent in respect of fees
pursuant to numbered paragraph 2 of the Fee Letter, and Agent agrees that
Borrowers is not obligated to pay Agent, and Agent is not entitled to receive,
any additional amounts in respect of such fees.

 

4. Conditions Precedent to First Amendment. The satisfaction of each of the
following, unless waived or deferred by Agent, in its sole discretion, shall
constitute conditions precedent to the effectiveness of this First Amendment and
each and every provision hereof:

 

(a) Agent shall have received this First Amendment fully executed by each of the
parties hereto;

 

(b) The representations and warranties in this First Amendment, the Loan
Agreement as amended hereby and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(c) No Event of Default shall have occurred and be continuing on the date
hereof, nor shall any Default or Event of Default result from the consummation
of the transactions contemplated herein;

 

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any court or
other governmental authority against Borrower, Agent or any Lender; and

 

(e) Agent shall have received a First Amendment fee of $25,000.

 

(f) Agent shall have received payment in full of its out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the Loan Agreement and this First Amendment.

 

5. Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lenders that:

 

(a) The execution, delivery, and performance of this First Amendment and the
Loan Agreement are within Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not, and will not, contravene in any
material respect any provision of any material Requirement of Law or material
obligation of Borrower;

 

(b) This First Amendment has been duly executed and delivered by Borrower;

 

(c) This First Amendment and the Loan Agreement constitute Borrower’s legal,
valid, and binding obligation, enforceable against Borrower in accordance with
its terms;

 

4



--------------------------------------------------------------------------------

(d) Borrower is in compliance with all of the terms and provisions set forth in
the Loan Agreement and each of the other Loan Documents, as amended hereby, on
its part to be observed or performed on or prior to the date hereof;

 

(e) No Default or Event of Default has occurred and is continuing; and

 

(f) Since January 31, 2004, no Material Adverse Change has occurred.

 

6. Reaffirmation. Borrower further reaffirms all of its obligations, as amended
hereby, under the Loan Agreement, as amended hereby, and each of the other Loan
Documents.

 

7. Effect on Loan Agreement. The Loan Agreement and the Fee Letter, each as
amended hereby, shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this First Amendment shall not
operate as a waiver of or, except as expressly set forth herein, as an amendment
of, any right, power, or remedy of the Agent or the Lenders under the Loan
Agreement or the Fee Letter, each as in effect prior to the date hereof.

 

8. Further Assurances. Borrower shall execute and deliver all agreements,
documents, and instruments, each in form and substance satisfactory to the
Agent, and take all actions as the Lender may reasonably request from time to
time, to perfect and maintain the perfection and priority of the security
interest in the Collateral held by the Agent, for the benefit of Lenders, and to
fully consummate the transactions contemplated under this First Amendment and
the Loan Agreement, as amended hereby.

 

9. No Novation; Entire Agreement. This First Amendment evidences solely the
amendment of the terms and provisions of Borrower’s obligations under the Loan
Agreement and the Fee Letter and is not a novation or discharge thereof. There
are no other understandings, express or implied, between the Lender Group and
Borrower regarding the subject matter hereof.

 

10. Choice of Law. The validity of this First Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
The Commonwealth of Massachusetts without regard to conflicts of laws
principles.

 

11. Counterparts; Telefacsimile Execution. This First Amendment may be executed
in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
First Amendment by telefacsimile shall be as effective as delivery of a manually
executed counterpart of this First Amendment. Any party delivering an executed
counterpart of this First Amendment by telefacsimile also shall deliver a
manually executed counterpart of this First Amendment but the failure to deliver
a manually executed counterpart shall not affect the validity, enforceability,
and binding effect of this First Amendment.

 

5



--------------------------------------------------------------------------------

12. Definitions and Construction.

 

(a) Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Loan Agreement, as amended
hereby.

 

(b) This First Amendment is a Loan Document. This First Amendment shall be
construed collectively with each of the Loan Agreement and the Fee Letter, and
if any term, provision or condition of any of such documents is inconsistent
with or contradictory to any term, provision or condition of any other such
document, the terms, provisions and conditions of this First Amendment shall
supersede and control the terms, provisions and conditions of the Loan Agreement
and the Fee Letter, as applicable. Upon and after the effectiveness of this
First Amendment, (a) each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Loan
Agreement, and each reference in the other Loan Documents to “the Loan
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby and (b) each reference in the Fee Letter to “the Fee
Letter”, “this Fee Letter”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Fee Letter, and each reference in the other Loan
Documents to “the Fee Letter”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Fee Letter, shall mean and be a reference to the
Fee Letter as modified and amended hereby.

 

(c) Except to the extent expressly amended hereby, the Loan Agreement, the Fee
Letter and all other Loan Documents shall be unaffected hereby, shall continue
in full force and effect and are hereby in all respects ratified and confirmed.
The Loan Agreement, the Fee Letter and all other Loan documents, as amended
hereby shall constitute the legal, valid, binding and enforceable obligations of
Borrower to Agent and/ or Lenders, as applicable.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
Agreement to be executed as of the date first above written.

 

BORROWERS: FACTORY CARD OUTLET OF AMERICA LTD.      

 

By:

 

/s/    James D. Constantine

   

--------------------------------------------------------------------------------

   

James D. Constantine,

Executive Vice President and Chief Financial Officer

 

AGENT AND LENDER:

WELLS FARGO RETAIL

FINANCE II, LLC, as Agent and Lender

 

By:

 

/s/    Robert C. Chakarian

   

--------------------------------------------------------------------------------

   

Robert C. Chakarian,

Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Schedule C-1

 

Commitments

 

Lender

--------------------------------------------------------------------------------

   Revolver Commitment


--------------------------------------------------------------------------------

Wells Fargo Retail Finance II, LLC

   $ 30,000,000

Total:

   $ 30,000,000